Title: The Comte de Vergennes to the Commissioners, 9 January 1779
From: Vergennes, Charles Gravier, Comte de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       a Versailles 9. Janvier 1779
      
      J’ai reçu, Messieurs, la Lettre, Sans datte, que vous m’avez fait l’honneur de m’ecrire. Ne doutez pas que nous ne prenions son contenu en Consideration, Selon que les Circumstances le permettront: Vous en avez un sûr garant dans l’interet Sincere que le Roi prend à la prosperité des Etats-Unis. J’ai l’honneur d’etre tres parfaitement, Messieurs, vôtre très humble et tres obeissant Serviteur
      
       De Vergennes
      
     